Citation Nr: 1538113	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer or residuals thereof.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims on appeal.  

The Veteran testified before the undersigned Acting Veterans' Law Judge (ALVJ) in September 2010, and a transcript of the hearing is of record.

The Board remanded these matters in September 2011, November 2012, August 2013, January 2014, and August 2014.  Unfortunately, for the reasons discussed below, another remand is necessary.

In its January 2014 remand, the Board referred the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), based on an October 2013 statement by the Veteran.  However, in its August 2014 remand, the Board treated the October 2013 statement as a Notice of Disagreement with a September 2013 rating decision, and instructed the RO to send the Veteran a Statement of the Case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  During the pendency of the latest remand, the RO reviewed the file, noted the inconsistency between the January and August 2014 remands, determined that the January 2014 referral was proper, and proceeded accordingly.  Thus, the issue of whether new and material evidence has been received to reopen a claim for PTSD is not properly before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a review of the record indicates that pertinent evidence may be absent.  Specifically, the July 2014 Supplemental Statement of the Case indicated that the evidence of record at the time included records from the Fayetteville VA Medical Center (VAMC), for the period of September 20, 2011 to July 15, 2014, and from the Salisbury VAMC, for the period of October 10, 2007 to April 5, 2013.  Although VA medical records for the period of April 2015 to July 2015 are present, it appears that records from December 2012 to April 2015 are not of record.  Moreover, in a February 2015 statement the Veteran stated he was presently receiving care from VAMC Fayetteville.  

Additionally, in its August 2014 remand, the Board directed the AOJ to provide the Veteran with VA examinations to determine the etiology of his claimed disabilities.  With regard to the diabetes mellitus claim, the Board instructed the examiner to consider and address the Veteran's in-service and post-service urine tests, his family history of diabetes, and his contentions that his sores and fatigue in service were related to his subsequent development of diabetes mellitus and that he suffered from multiple non-healing sores on his body during service.  The Veteran was afforded VA examinations in March 2015.  The examination reports pertaining to hypertension and prostate cancer substantially complied with the Board's remand instructions.  However, nowhere in the March 2015 VA diabetes mellitus examination report did the examiner address the Veteran's in and post-service urine tests, his family history, or his contentions regarding sores and fatigue during service.  Thus, there has not been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, including records from December 2012 to present.  All records secured should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate clinician, other than the March 2015 examiner, to determine the current nature and etiology of his diabetes mellitus.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current diabetes mellitus was incurred during active service or is otherwise related to active service, or manifested within one year following his discharge from any period of active service.

In rendering this opinion, the examiner is asked to consider and address the in-service and post-service urine tests, the Veteran's family history of diabetes, and the Veteran's contentions that 1) his sores and fatigue during service were related to his later development of diabetes mellitus, and 2) that he suffered from multiple non-healing sores on his body during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure compliance with the directives of this remand.  If this report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, perform any additional development deemed necessary, and then readjudicate the Veteran's claims.  If any of his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




